         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                             CRIMINAL NO. 3:20-cr-181 (KAD)

        v.

 DAVID DUNN                                           April 6, 2021


             GOVERNMENT=S MEMORANDUM IN AID OF SENTENCING

       In connection with the sentencing of defendant David Dunn, scheduled for April 13, 2021,

the Government respectfully submits that a meaningful term of imprisonment is appropriate and

represents a balanced consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a).

                                        BACKGROUND

       David Dunn and his co-defendant Armando J. Perez were trusted to serve the City of

Bridgeport and its citizens as public officials. Instead, Dunn, who was the City’s Acting Personnel

Director, and Perez, the Acting Chief of the Bridgeport Police Department (“BPD”), engaged in a

nine-month conspiracy to deceive the City by secretly rigging the purportedly open and

competitive selection process for a permanent BPD chief. More specifically, Dunn and Perez,

working together, manipulated that search process by tailoring the scoring criteria to favor Perez,

using BPD officers to prepare Perez’s examination materials, stealing confidential examination

questions, and attempting to influence an exam panelist. As a result of the scheme, the City was

deceived into ranking Perez among the top three examination finalists, and ultimately awarding

him a five-year contract as the permanent chief. Compounding these crimes, when Dunn became

aware that the FBI was looking into his conduct, he sought to obstruct the investigation by

knowingly making false statements to investigators.




                                               -1-
           Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 2 of 15




I.       Dunn’s Participation in the Scheme to Corrupt the Hiring Process

         David Dunn was the City’s Acting Personnel Director since 2009. In that role, Dunn was

responsible for managing the City’s personnel and payroll departments, and overseeing the hiring

for all City jobs, including for the police chief. Presentence Report, dated February 3, 2021

(“PSR”) ¶ 10.

         In March 2018, the City commenced its search for a permanent police chief, with Dunn

supervising the process. Id. Pursuant to the City’s Charter, Dunn was required to conduct an

“open and competitive” “examination” to determine the three highest-ranked applicants, from

which the Mayor could select a permanent chief.1 PSR ¶ 11. Moreover, Mayor Joseph Ganim’s

Chief of Staff stressed to Dunn that the search must be conducted professionally, fairly, and timely.

Complaint ¶ 17. Consistent with the City’s public statements that the search was being conducted

in an open and competitive manner consistent with the Charter, in March 2018, Dunn had the City

hire an outside consultant, Randi Frank, to conduct the examination process. PSR ¶ 12. Dunn had




1
    The City’s Charter provides:
                 The examination for the position of chief of police shall be open to
                 any person possessing the minimum qualifications established for
                 such position regardless of whether the applicant is currently or has
                 ever been an employee of the city of Bridgeport. The examination
                 shall be open and competitive and shall not be promotional.
                 Whenever a vacancy arises in the position of chief of police, the
                 personnel director shall, upon request, certify to the mayor the
                 names of the three (3) candidates standing highest upon the
                 employment list for such position. If no such list exists, the
                 personnel director shall, within 150 days of the request, hold a test
                 for such position and shall, upon the establishment of an
                 employment list, certify to the mayor the names of the three persons
                 standing highest thereon.
Bridgeport City Charter, Chapter 13, Sections 4(b)(2) & (3).


                                                 -2-
         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 3 of 15




worked with Frank previously, including in the City’s 2010 police chief search and the City’s

search for a Sikorsky Memorial Airport manager.

       The permanent chief examination had four stages: (1) Frank’s screening of resumes and

cover letters; (2) a written exam, comprised of a questionnaire and two essay questions, graded by

Frank; (3) a telephonic oral exam conducted by Frank; and (4) an in-person interview by five

outside panelists, moderated by Frank. Id. Working together, Dunn and Perez corrupted each of

these stages for Perez’s benefit. Dunn provided Perez with confidential examination materials,

adjusted the examination scoring to help Perez, and tried to induce an exam panelist to favor Perez;

Perez used BPD officers under his command to draft his examination materials, then used the

confidential information supplied by Dunn to prepare for the oral exam and panel interview.

       A.      Stage 1: Resume and Cover Letter

       Frank formally began the search process in May 2018 by preparing and advertising a

profile for the permanent BPD chief position, which listed the minimum qualifications. PSR ¶ 13.

Dunn instructed Frank that a bachelor’s degree was not a requirement, and there should be no

penalty for a candidate without one. Id. This was to Perez’s advantage, since he was the only

applicant for the position who did not have a bachelor’s degree. Id.

       On May 31, 2018, Dunn forwarded to Perez (but not to other applicants) an email from

Frank containing non-public information about the status of the search, asking Perez, “R u ready

to mail your resume?” PSR ¶ 15. Perez enlisted two BPD officers under his command, Officer-1

and Officer-2, to prepare his resume and cover letter, at least in part, while on BPD time, in BPD

offices, and using BPD computers. Id. On June 11, 2018, Perez emailed to Frank (and Dunn) a

resume and cover letter that Officer-1 and Officer-2 had prepared. Id.




                                               -3-
         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 4 of 15




       Around this time, Perez began telling other BPD officers that he would be selected as the

next BPD chief. Perez told one BPD officer that Ganim had said, “You’re my guy. You have it.”

Perez told another officer that Ganim had promised him the job regardless who applied. (Later,

while the examination process was ongoing, Perez told his BPD driver that the chief job was his,

saying, “don’t worry, I’m going to be the Chief.”)

       Eventually, Frank received resumes from 16 applicants, and, after consulting with Dunn,

eliminated five for failing to meet the required qualifications. PSR ¶ 17.

       B.      Stage 2: Written Exam

       On May 12, 2018, Frank emailed Dunn an update on the process, as well as drafts of the

testing questionnaire, essay questions, and scoring guide for the second stage, asking him to keep

the testing questionnaire “very confidential.” PSR ¶ 14. On May 21, 2018, Frank emailed Dunn

the questionnaire and essay questions that she intended to use for the second stage of the selection

process, along with the associated scoring guide that set forth the points to be awarded for various

types of answers on the candidates’ questionnaires.2 Id. Dunn forwarded that email from his City

email to his personal email, and Perez later gave Officer-1 a copy of Frank’s scoring guide—

circumstances strongly suggesting that Dunn gave the scoring guide to Perez for his use during the

application process.

       Nearly a month later, on June 18, 2018, Perez and the other ten applicants received the

written exam from Frank, which consisted of a three-page questionnaire and two essay questions.

PSR ¶ 18.    Frank’s email instructed Perez to complete the exam by himself: the “Written

Exam/Questionnaire will be graded, so please complete yourself and please provide


2
  Dunn helped Frank determine how many points to award on the questionnaire, and suggested
revisions that benefited Perez. For example, as discussed below, Dunn asked Frank to increase
the points for experience beyond 20 years.


                                               -4-
         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 5 of 15




accurate/truthful information. . . .” Id. The instructions on the written exam were similar: “This

questionnaire represents a testing process . . . and as such you are to complete it yourself. Similar

to an application you need to be truthful; discovery of inaccuracies will be cause for

rejection/disqualification.” Id. In violation of those clear and plain instructions, Perez again

enlisted Officer-1 and Officer-2 to help complete his written exam on BPD time. PSR ¶ 20.

       On June 25, 2018, Perez emailed Frank and Dunn (among others) his completed written

examination. PSR ¶ 21. Frank responded by email to Perez that it was not appropriate for Dunn

to have a copy, since they would “be graded by me [Frank],” and that no other candidate was

sending their materials to Dunn. Id. Perez forwarded Frank’s email to Dunn, writing, “David, you

are the Civil Service Director no one ever told me that you are [not] entitled to see my essay, I am

confuse [sic].” Id. Later that day, Frank informed Perez that “David [Dunn] has said he has not

reviewed so everything is ok.” Id.

       In grading the applicants’ examinations, Dunn requested multiple changes to the scoring

process that worked to Perez’s benefit. PSR ¶ 19. Dunn had Frank add points for applicants with

more than 20 years of law enforcement experience (which Perez had), not award extra points to

applicants who were Bridgeport residents (which Perez was not), and not penalize applicants

without a Bachelor’s degree (which only Perez did not have). Id. After discussions with Dunn,

Frank also agreed to award extra points to Perez for his service as acting police chief. Id. Using

this scoring process, Frank eliminated three more applicants, leaving eight, including Perez.

       C.      Stage 3: Telephone Exam

       On July 17, 2018, Frank emailed Perez to let him know that he had passed the written

exam, and would now move on to the third examination stage, an approximately hour-long

telephone “oral exam” with Frank. PSR ¶ 22.




                                                -5-
         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 6 of 15




       That same day, Frank sent Dunn an email, in which she wrote, “[a]ttached is the status

report of the search to date as requested. I also put together the oral interview questions that I plan

to use - please approve by July 30th so I can start the interview on July 31st.” Id. The second

document consisted of 12 draft oral exam questions and Frank’s scoring guide, both of which she

ultimately used to conduct the applicants’ telephone exams.

       On July 18, 2018, Dunn forwarded Frank’s email and its attachments to Perez (and to no

other applicants), instructing, “Call me please.”3 Id. On July 20, 2018, Perez requested Officer-1

discretely print the oral interview questions, telling Officer-1, “make sure no one sees it because

we are the only ones who have it.” Perez then requested that Officer-1 use these misappropriated

exam questions and scoring guide to draft written answers that Perez could use in his telephone

interview. PSR ¶ 23.

       Officer-1 did not complete this task before Perez put him on administrative leave on July

26, 2018. Id. Over the next few days, Perez repeatedly requested Officer-1’s help using the exam

questions to prepare for the oral exam, including multiple requests that Officer-1 sneak into BPD

headquarters to retrieve the draft answers. Complaint ¶¶ 54-58.

       Perez’s telephone oral exam took place on August 9, 2018, during which Frank used nine

of the twelve questions that Dunn had provided to Perez. PSR ¶ 24. Although Frank determined

that all eight remaining applicants scored fairly evenly on the oral exam, one more was eliminated

by Frank and Dunn after a background search, leaving seven, including Perez. Id.

       For a period of weeks, the examination process stalled, during which media scrutiny of the

search for a permanent BPD chief increased. On September 10, 2018, the Connecticut Post



3
  The next call between Perez and Dunn seems to have occurred on July 22, 2018, and lasted
approximately two minutes.


                                                 -6-
         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 7 of 15




published an article critical of the secrecy surrounding the hiring process. See Brian Lockhart,

“City    Won’t      Reveal     Chief-Search      Panel,”     CT     Post     (Sept.    10,     2018),

https://www.ctpost.com/local/article/City-won-t-reveal-chief-search-panel-13215328.php. Perez

was quoted as confirming that he was “a candidate,” but falsely stated, “That’s all I know. . . . I’ve

stayed away from [seeking details about the search process] just to make sure it was objective . . .

I don’t want anybody to say ‘A.J. influenced’” the process. PSR ¶ 25. In response to this article,

Dunn circulated an email to the Mayor’s office with bullet points for a proposed statement

outlining the examination process and detailing how it supposedly complied with the City Charter.

Id. Although by this time Dunn had already given Perez (and no other candidate) the confidential

oral exam questions and Frank’s scoring guide, Dunn suggested that the City’s response should

emphasize the “Confidentiality of test questions/candidates/examiners,” writing, “[t]he exam for

Police Chief is a competitive selection process for an executive level employment position and at

a minimum, while ongoing, the process should be confidential to ensure integrity and fairness of

the process.” Id. Dunn’s input was ultimately incorporated, in part, in an “op-ed” the Mayor

eventually published defending the integrity of the City’s examination process. Id.

        D.     Stage 4: Panel Interview

        As one of the seven remaining applicants, Perez was invited to participate in the final

examination stage, the panel interview.

        On October 9, 2018, Frank emailed Dunn a document (“Bridgeport Police Chief

Questions”) consisting of 42 suggested questions for interview panelists to ask applicants, 15 of

which were highlighted. PSR ¶ 26. Two days later, on October 11, 2018, Dunn forwarded Frank’s

email to himself at his personal email account (just as he had with the May 2018 scoring guide).




                                                -7-
         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 8 of 15




Id. As with questions for the prior interview, Dunn likewise provided a copy of these potential

panel interview questions to Perez. Perez Def. Mem. at 16.

       On October 17, 2018, Dunn called a panelist (“Panelist-1”), and told her that the Mayor

“would like to see Perez in the top three.” PSR ¶ 28. Panelist-1, who had known Dunn for more

than 20 years, understood Dunn wanted her to score Perez higher, or influence the other panelists

to do so, to please Mayor Ganim. Id.

       On October 19, 2018, Perez and the applicants had their panel interviews. PSR ¶ 27. In

advance, Frank provided the panelists each applicant’s cover letter, résumé, and written exam

essays (which, as discussed previously, Perez had instructed Officer-1 and Officer-2 to prepare for

him) and her notes from each applicant’s telephone exam (the questions for which Dunn had

provided to Perez in advance). Id. Frank moderated each applicant’s panel interview using several

of the highlighted questions from her October 9 email (which Dunn had forwarded to his personal

email, and Dunn had shared with Perez).

       Perez was ranked second following the panel interviews, and Dunn certified to the Mayor

that Perez was one of the three finalists. PSR ¶ 29. The City issued a press release announcing

the top three candidates, in which Dunn was quoted, “I am pleased with the nationwide search and

selection process for police chief. We saw as many as seventeen valid applicants from across the

country and have taken great measures to ensure a fair and competitive process. Bridgeport will

be served well.” (Emphasis added). PSR ¶ 30.

                                         *       *       *

       On November 5, 2018, Ganim announced that he had selected Perez to be the permanent

chief, and awarded him a five-year contract paying $145,428 annually. PSR ¶ 31. According to

a press article, after his swearing in ceremony, Perez untruthfully bragged, “I did this on my own.”




                                               -8-
           Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 9 of 15




See Brian Lockhart, “Ganim Makes Perez Bridgeport’s Permanent Cop Chief,” CT Post (Nov. 5,

2018),      https://www.ctpost.com/local/article/Ganim-makes-Perez-Bridgeport-s-permanent-cop-

13364763.php.

          Although Perez’s salary did not change significantly when he moved from acting chief to

chief, under the terms of his contract, he was able to cash out his leave time, worth more than

$400,000 (broken into pre-tax payments of approximately $171,000 in January 2019, $127,000 in

August 2019, and $127,000 in July 2020). PSR ¶ 31. Additionally, that contract guaranteed Perez

at least five years as chief—through Ganim’s current term—that could be renewed for an

additional five-year term. Thus, had the fraud not been discovered, Perez could have been the

BPD chief until 2028.

II.       Dunn’s Obstructive Conduct

          In an attempt to avoid detection and obstruct the Government’s investigation, Dunn made

false statements to law enforcement. PSR ¶ 33. In particular, on February 13, 2020, Dunn was

interviewed at the U.S. Attorney’s Office, subject to a proffer agreement. PSR ¶ 37. Although

accompanied by counsel, warned about making false statements, and given an opportunity to

amend or correct anything he had said, Dunn made a number of false and misleading statements

in an effort to conceal his conduct. PSR ¶ 38. In particular, Dunn repeatedly falsely denied telling

a panelist that the Mayor wanted Perez to be ranked in the top three. Id. Specifically, Dunn falsely

stated:

                “I had no conversations with the panel advocating for AJ [Perez]. I remember I
                 didn’t have these conversations.”

                Asked whether he had conveyed to any panel member that the Mayor or his
                 administration wanted Perez in the top three, Dunn answered, “I never did that.”




                                                -9-
        Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 10 of 15




               Asked whether he called Panelist-1 in October 2018, prior to the panel interviews,
                to tell Panelist-1 that the Mayor wanted Perez to be ranked in the top three, Dunn
                responded, “I didn’t call [Panelist-1] on my own to tell [Panelist-1] the Mayor
                wanted AJ [Perez] in the top three,” then reiterated that he “never spoke about the
                Mayor or administration wanting AJ in the top three.”

PSR ¶ 38.

III.   The Charges, Dunn’s Guilty Plea, and Plea Agreement

       On September 9, 2020, Dunn was charged in a 25-page complaint (3:20-mj-776-WIG, Dkt.

#1), with conspiracy to commit wire fraud, wire fraud, and one count of false statements.

       On October 5, 2020, Dunn waived indictment and pled guilty pursuant to a plea agreement

to a two-count Information charging conspiracy to commit wire fraud in violation of 18 U.S.C.

§ 371 and making false statements in violation of 18 U.S.C. § 1001(a)(2). PSR ¶ 1. Dunn admitted

in the plea agreement to all of the conduct alleged in the complaint.

       As part of that plea agreement, Dunn agreed to pay $149,407 in restitution to the City

(jointly and severally with Perez), which amount was the City’s direct loss as a result of the fraud.

Subsequently, the City requested additional compensation for legal fees and the costs of its own

investigation, and recently agreed with Dunn (and Perez) on a total restitution amount of $299,407.

                                          DISCUSSION

       In this case, a meaningful term of imprisonment is appropriate and would meet the

objectives set forth in 18 U.S.C. § 3553(a), given (1) the nature and circumstances of the offense

and the history and characteristics of the defendant; and (2) the need for the sentence imposed (A)

to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; and (B) to afford adequate deterrence to criminal conduct. See 18

U.S.C. § 3553(a)(1), (2)(A)-(B).




                                               - 10 -
         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 11 of 15




I.     The Sentencing Guidelines

       As the Court is aware, district courts must treat the Guidelines as the “starting point and

the initial benchmark” in sentencing proceedings. Gall v. United States, 552 U.S. 38, 49 (2007).

Here, consistent with the Probation Department’s calculations, the parties agree that the applicable

advisory Guidelines range is 18-24 months’ imprisonment and the applicable fine range is $7,500

to $75,000. PSR ¶¶ 110, 120.

II.    The Statutory Sentencing Factors

       After determining the Guidelines range, the Court must weigh the sentencing factors under

18 U.S.C. § 3553(a).

       A.      The Nature and Seriousness of the Offense

       Dunn’s conduct was unquestionably serious. Dunn showed blatant disregard for his

responsibilities as Bridgeport’s Acting Personnel Director as he participated in a scheme to defraud

the City of Bridgeport, which was executed over a period of months, involved numerous steps,

and affected every stage of the examination process. Aside from the significant financial damage

to the City, Dunn’s conduct undermined trust in the Bridgeport Police Department and the City’s

government. Dunn and his co-defendant took from its citizens their expectation that the City would

be run in their best interests, and not for the benefit of certain influential individuals. By cynically

undermining the chief selection process, Dunn’s scheme also deprived honest candidates of a

legitimate chance to lead the City’s police department.

       Although Dunn did not directly profit from the scheme, he engaged in the scheme in order

to maintain the favor of the current administration and his position of authority as the City’s acting

personnel director. Indeed, the scheme was substantially driven by Dunn, insofar as it was Dunn

who manipulated the exam scoring to favor Perez, who provided the exam questions to Perez, and




                                                 - 11 -
        Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 12 of 15




who attempted to pressure a panelist to rate Perez as one of the top three candidates. That Dunn—

the Personnel Director vested with the responsibility to oversee a meritocratic hiring processes—

would without pause cast aside his duty to the City and its citizens in an effort to maintain his own

position demonstrates a significant breach of public trust.

       While Dunn’s abuse of his role alone demands a meaningful term of imprisonment, his

efforts to conceal his conduct when he became aware of the criminal investigation are particularly

deserving of punishment. As detailed above, when faced with the real possibility of criminal

liability, Dunn’s response was to lie about his conduct and the pressure he had put on an exam

panelist to rate Perez as one of the top three candidates. Dunn’s decision to lie was not a

momentary blunder after being initially approached by law enforcement about his crime, but

occurred in the context of a meeting with the U.S. Attorney’s Office for which he was fully

prepared and assisted by counsel, and despite the benefit of counsel and multiple warnings of the

danger of making false statements. In short, taken together with his scheme to defraud the City,

Dunn’s false statements to federal investigators merit more than the token punishment of probation

that he seeks.

       Although Dunn acknowledges his offense was “serious,” he does not directly address the

wide-ranging impact of his crimes in his submission. Instead, Dunn highlights the fact that he has

lost his job as a result of his conduct and has suffered financially. Def. Mem. at 2-3. That Dunn

lost his job and is suffering financial consequences after committing a federal crime against his

former employer is unremarkable, and therefore cannot support his suggested non-incarceratory

sentence.

       A meaningful term of imprisonment is an appropriate response to Dunn’s serious criminal

conduct.




                                               - 12 -
        Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 13 of 15




       B.      Deterrence

       By imposing a meaningful term of imprisonment, the Court would send a clear message

that corruption at the highest echelons of City government is not only morally wrong, but carries

significant personal consequences. Dunn and his co-defendant’s corruption—and the history of

similar cases in Bridgeport—show that such a message is necessary. If the justice system is to

have an impact on public corruption in the City and help restore faith in good governance, then the

sentences it imposes must consistently demonstrate that criminal conduct by public officials is not

acceptable. The non-incarceratory sentence sought by Dunn would substantially diminish this

deterrent message.

       Additionally, Dunn’s scheme was difficult to uncover and it will be even more difficult to

correct the full damage that it caused, particularly to the trust the citizens of Bridgeport have in

their local government. When such an intricate and damaging scheme is uncovered, a substantial

sentence is warranted. See, e.g., United States v. Heffernan, 43 F.3d 1144, 1149 (7th Cir. 1994)

(“Considerations of (general) deterrence argue for punishing more heavily those offenses that

either are lucrative or are difficult to detect and punish, since both attributes go to increase the

expected benefits of a crime and hence the punishment required to deter it.”); United States v.

Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (“Because economic and fraud-based crimes are

more rational, cool, and calculated than sudden crimes of passion or opportunity, these crimes are

prime candidates for general deterrence.” (internal quotation marks omitted)); United States v.

Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006) (deterrence of white-collar crime is “of central

concern to Congress”).

       The defendant claims, in sum and substance, that the mere fact that he was prosecuted,

required to pay restitution, and lost his job are adequate deterrence. Def. Mem. at 3. While those




                                               - 13 -
        Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 14 of 15




consequences likely will specifically deter Dunn from committing further crimes, they are not

sufficient for purposes of general deterrence. Indeed, the collateral consequences the defendant

cites are no different than those typically associated with defendants’ federal crimes, and yet Dunn

himself was not deterred. Something more than just a felony record and financial pain is required

to adequately deter others after Dunn.

       A meaningful term of imprisonment would send such a deterrent message to others tempted

to follow Dunn’s example.

                                         CONCLUSION

       For the reasons set forth above, the Government respectfully requests that the Court impose

a meaningful term of imprisonment, a sentence that is sufficient but not greater than necessary to

serve the legitimate purposes of sentencing.



                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               UNITED STATES ATTORNEY
                                               SOUTHERN DISTRICT OF NEW YORK

                                                      /s/
                                               ELI J. MARK
                                               JEFFREY C. COFFMAN
                                               SPECIAL ATTORNEYS ACTING UNDER
                                               AUTHORITY CONFERRED BY 28 U.S.C. § 515

                                               JONATHAN N. FRANCIS
                                               ASSISTANT UNITED STATES ATTORNEY
                                               DISTRICT OF CONNECTICUT
                                               Fed Bar No. phv05083
                                               jonathan.francis@usdoj.gov
                                               157 Church Street, 25th Floor
                                               New Haven, CT 06510
                                               (203) 821-3700
                                               jonathan.francis@usdoj.gov




                                                - 14 -
         Case 3:20-cr-00181-KAD Document 24 Filed 04/06/21 Page 15 of 15




                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 6, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s CM/ECF System.


                                                            /s/
                                                     JONATHAN N. FRANCIS
                                                     ASSISTANT UNITED STATES ATTORNEY




                                                 - 15 -
